This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOSE MELENDEZ,

 3          Worker-Appellant,

 4 v.                                                                                     No. 32,293

 5 SALLS BROTHERS CONSTRUCTION
 6 and BITUMINOUS INSURANCE CO.,

 7          Employer/Insurer-Appellees.

 8 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 9 Terry S. Kramer, Workers’ Compensation Judge

10 Mel B. O’Reilly
11 Albuquerque, NM

12 for Appellant

13 Doughty & West P.A.
14 Minerva Camp
15 Albuquerque, NM

16 for Appellees

17                                 MEMORANDUM OPINION

18 SUTIN, Judge.
 1   {1}   Summary affirmance in part, summary reversal in part, and remand was

 2 proposed for the reasons stated in the second notice of proposed summary disposition.

 3 No memorandum opposing that notice has been filed and the time for doing so has

 4 expired.

 5   {2}   For the reasons set forth in our second notice of proposed summary disposition

 6 filed August 11, 2014, we AFFIRM in part, REVERSE in part, and REMAND to the

 7 workers’ compensation administration for further proceedings.

 8   {3}   IT IS SO ORDERED.


 9                                         __________________________________
10                                         JONATHAN B. SUTIN, Judge

11 WE CONCUR:


12 _______________________________
13 JAMES J. WECHSLER, Judge



14 _______________________________
15 CYNTHIA A. FRY, Judge




                                              2